— In a proceeding pursuant to CPLR article 78 to, inter alia, compel respondents to comply with section 220 of the Labor Law, petitioners appeal from a judgment of the Supreme Court, Westchester County, entered December 5, 1979, which dismissed the petition. Appeal dismissed as academic, without costs or disbursements. In this proceeding, petitioners allege that respondents failed to comply with section 220 of the Labor Law when contracting for work on a public works project involving the construction of a municipal parking garage. The parties inform us that construction of the garage has been completed, and the garage is now open to the public. Therefore, the issues presented here have been rendered moot (see Matter of Hearst Corp. v Clyne, 50 NY2d 707). Hopkins, J. P., Mangano, Rabin and Weinstein, JJ., concur.